Citation Nr: 0114871	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  01-00 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether expenses of the veteran's burial, paid by the 
appellant, the veteran's widow, may be used to reduce her 
countable income for purposes of Department of Veterans 
Affairs (VA) improved death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to September 
1945.  He died on June [redacted], 2000.  The appellant is the 
veteran's widow.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 2000 determination by the VA 
Regional Office (RO) in Pittsburgh, Pennsylvania that, 
essentially, expenses of the veteran's burial paid by the 
appellant could not be used to reduce her countable income 
for purposes of death pension benefits.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2000.

2.  In July 2000, the appellant paid certain expenses of the 
veteran's burial.

3.  In August 2000, the RO received the appellant's 
application for VA improved death pension benefits.  


CONCLUSION OF LAW

Burial expenses paid by the appellant in July 2000 or 
otherwise may be used to reduce her countable income for 
purposes of VA improved death pension benefits.  38 U.S.C.A. 
§ 5103 (West 1991); VAOPGCPREC 1-2000, 65 Fed. Reg. 6258 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on June [redacted], 2000, and on August 10, 2000, 
the appellant submitted an Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits 
By a Surviving Spouse (VA Form 21-534).  She filed a similar 
application on August 16, 2000, which contained more detailed 
information, as will be discussed below.  The Board points 
out that VA improved death pension is an income based 
program, and allows for certain expenses and the like to be 
deducted from income.  

38 C.F.R. § 3.272(h) provides that expenses of last 
illnesses, burials, and just debts, specified in paragraphs 
(h)(1) and (h)(2) of that section, which are paid during the 
calendar year following that in which death occurred may be 
deducted from annual income for the 12-month annualization 
period in which they were paid or from annual income for any 
12-month annualization period which begins during the 
calendar year of death, whichever is to the claimant's 
advantage; burial expenses are deducted to the extent that 
they are nor reimbursed under chapter 23 of title 38 U.S.C.  
Otherwise, the regulation provides that such expenses are 
deductible only for the 12-month annualization period in 
which they were paid.  Further, 38 C.F.R. § 3.272 provides, 
in the last sentence, that any such expenses paid subsequent 
to death but prior to date of entitlement are not deductible.

In her August 16, 2000, application, the appellant indicated 
that she received $635 monthly in SSA benefits, a $43 
Medicare deduction, and that she expected to receive $1,200 
in dividends and/or interest income during the next twelve 
months.  In addition, she listed as a deductible expenses of 
$7,102 - specifically, three separate payments of $6,517, 
$550, and $35 - representing burial expenses, which, 
according to her, were paid in July 2000 (the Board notes 
that evidence, in the form of photostatic copies of a receipt 
and a check, appear to confirm the dates of the first two 
payments). 

In denying the appellant's claim for pension in September 
2000, the RO pointed out that as her application for benefits 
was filed more than 45 days after the veteran's death the 
effective date (date of entitlement) of any potential award 
of death pension based on the her claim would be August 10, 
2000; and, because she reportedly paid for the claimed burial 
expenses in July 2000, these expenses could not be used to 
reduce the amount of her countable income.  38 C.F.R. 
§§ 3.272(h), 3.400(c)(3).  In other words, the RO noted that 
as the expenses were paid after the veteran's death and prior 
to the date of entitlement, they were nondeductible.

However, the Board notes that in March 2000, the General 
Counsel, in VAOPGCPREC 1-2000, addressed the specific 
question of whether the last sentence of 38 C.F.R. § 3.272(h) 
was consistent with 38 U.S.C. § 1503(a)(3) in providing that 
expenses of a veteran's last illness paid by a surviving 
spouse subsequent to the veteran's death, but prior to the 
date of entitlement to improved death pension, may not be 
excluded from countable income for the purpose of determining 
death pension entitlement.  

The General Counsel held that the last sentence of 38 C.F.R. 
§ 3.272(h) was indeed inconsistent with 38 U.S.C.A. 
§ 1503(a)(3) in providing that expenses of a veteran's last 
illness paid by the veteran's surviving spouse subsequent to 
the veteran's death, but prior to the date of the surviving 
spouse's entitlement to death pension, may not be deducted 
from countable income for the purpose of determining 
entitlement to improved death pension.  As such, the General 
Counsel held that VA may not rely upon the last sentence of 
38 C.F.R. § 3.272(h) as a basis for denying a death pension 
claim or reducing the amount of benefits payable.

The General Counsel held that there was no basis for the 
differing treatment currently accorded under 38 C.F.R. § 
3.272(h) for expenses of a veteran's last illness paid prior 
to the date of a veteran's death and those paid after the 
date of death but before the date of a surviving spouse's 
entitlement to death pension, and that Congress' intent in 
limiting retroactive payments of pension in the case of 
claimants who file claims more than 45 days after the date of 
a veteran's death does not provide an adequate basis for 
prohibiting consideration of expenses of a veteran's last 
illness.

In the Board's opinion, Congress' intent in limiting such 
retroactive payments also does not provide an adequate basis 
for prohibiting consideration of burial expenses, and 
certainly it was not the General Counsel's intent to exclude 
burial benefits from their decision (the question presented 
was simply limited to expenses of a veteran's last illness).  
In any event, the last sentence of 38 C.F.R. § 3.272 - which 
VA is to disregard pursuant to the opinion - pertains to 
burial expenses as well as expenses of a veteran's last 
illness, and as such, it should have been disregarded in this 
matter.  The Board points out that precedent opinions of the 
VA General Counsel are binding on the Board.  Brooks v. 
Brown, 5 Vet. App. 484 (1993).

That said, any burial expenses paid by the appellant in July 
2000 or otherwise may be used may be used to reduce her 
countable income for purposes of VA improved death pension 
benefits (to the extent that they are nor reimbursed under 
chapter 23 of title 38 U.S.C.).  Her appeal is granted.  



							(CONTINUED ON NEXT PAGE)


ORDER

Burial expenses paid by the appellant in July 2000 or 
otherwise may be used may be used to reduce her countable 
income for purposes of VA improved death pension benefits; 
the appeal is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

